Citation Nr: 0924382	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  03-25 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from June 
1988 to January 1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

As support for her claim, the Veteran testified at a hearing 
at the RO in April 2005 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  

In August 2005 the Board remanded this case the RO, via the 
Appeals Management Center (AMC), for additional development 
and consideration.  In May 2009, after completing this 
additional development, the AMC issued a supplemental 
statement of the case (SSOC) continuing to deny the claim and 
returned the file to the Board for further appellate review.  


FINDING OF FACT

The Veteran has the required DSM-IV diagnosis of PTSD, but 
her alleged sexual assault stressor, the sole basis of her 
claim for this condition, has not been independently verified 
to have occurred to support this diagnosis.


CONCLUSION OF LAW

The Veteran's PTSD was not incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
September 2005, June 2006, and October 2008.  The letters 
informed her of the evidence required to substantiate her 
claim and of her and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that the June 2006 
and October 2008 letters complied with Dingess by discussing 
the downstream disability rating and effective date elements 
of the claim.  And of equal or even greater significance, 
after providing that additional Dingess notice, the AMC went 
back and readjudicated the claim in the May 2009 SSOC, 
including considering the additional evidence received in 
response to that additional notice.  See again Mayfield IV 
and Prickett, supra.



Moreover, the AMC sent another Dingess letter in May 2009, 
and there has been no reason to again go back and 
readjudicate the claim, such as in another SSOC, because the 
Veteran has not submitted any additional evidence in response 
to that additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 
(West 2002 and Supp. 2007).  That is to say, the absence of 
another SSOC after the most recent notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Cf. Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).

Notably, VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the Veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor and allowing the 
Veteran the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
Here, directly as a result of remanding this case in August 
2005, the Veteran received this specific notice in a letter 
sent by the AMC in October 2008 explaining the evidence 
necessary to corroborate a stressor during service to support 
her claim for service connection for PTSD based on a personal 
(sexual) assault, pursuant to 38 C.F.R. § 3.304(f)(3).  This 
requirement is consistent with the VCAA's duty to inform her 
of the information and evidence needed to substantiate her 
claim.  See 38 C.F.R. § 3.159(c).  Also as directed in the 
Board's remand, the AMC tried to obtain other types of 
supporting evidence such as records from the equal employment 
office (EEO) that was assigned to the Veteran's unit in 
Butzbach, Germany, where the incidents in question are said 
to have occurred, as well as information from her service 
department as to whether the perpetrating sergeant she named 
was assigned to her unit in Butzbach, Germany, in the spring 
or summer of 1989, the relevant time in question, and whether 
he received any formal disciplinary action for committing an 
assault. - sexual or otherwise



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing her.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained her service treatment 
records (STRs), service personnel records (SPRs), and 
Vet Center treatment records.  Therefore, the Board is 
satisfied the RO and AMC have made reasonable efforts to 
obtain any identified medical records.  

In addition, the Board finds that a VA compensation 
examination is not necessary to decide the PTSD claim as the 
standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  See also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997), the Court indicated a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  
The Court similarly held in Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996), that after-the-fact medical nexus evidence 
cannot establish the occurrence of the claimed in-service 
stressors.  But in YR v. West, 11 Vet. App. 393, 399 (1998) 
and Patton v. West, 12 Vet. App. 272, 279-280 (1999), the 
Court noted an exception to this general rule in cases, as 
here, involving a claim for PTSD that is predicated on a 
personal (sexual) assault stressor.  However, this exception 
does not obviate the need for the Veteran to still have 
objective evidence confirming the alleged stressor in 
question occurred; her unsubstantiated lay allegation, alone, 
will not suffice.  This is because even if a physician or 
other health professional accepts her description of her 
experiences in service as credible and diagnoses her as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Consequently, inasmuch as there 
is not this required independent evidence confirming the 
occurrence of her alleged personal (sexual) assault stressor 
in service, any medical opinion obtained from having her 
examined necessarily would require the designated VA examiner 
to make a factual determination regarding whether the claimed 
event in service occurred.  And the Board and other VA 
adjudicators make factual determinations, whereas the 
examiners make medical determinations.  So there is no point 
in having the Veteran examined, absent this required 
corroboration of her claimed personal (sexual) assault 
stressor.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for PTSD

The sole basis of the Veteran's claim for PTSD is military 
sexual trauma (MST).  She asserts that in the early spring or 
summer of 1989, a Sergeant W. sexually assaulted her.  At the 
time, she was stationed in Germany, in Charlie Company, 503rd 
Support Battalion, in the Triage Platoon.  During a field 
exercise, in the course of her duties as the Platoon Sgt.'s 
driver, the platoon was instructed to sleep in their trucks 
for the night.  She slept in the back of the truck while Sgt. 
W. slept in the front of the truck.  In the morning, however, 
she awoke to find Sgt. W. undressing and sexually assaulting 
her.  Several days later, she relayed her sexual assault to 
two fellow solders, Specialists E.R. and K.W., and 
subsequently also to her First Sgt.  Several weeks later, she 
was informed by her Battalion Commander (Captain S.) that 
Sgt. W. would not face punishment for the sexual assault 
because he was already locked into retirement benefits.  
Apparently, Sgt. W. was formerly a Drill Sergeant at Fort 
Dix, but was demoted because of similar acts of sexual 
assault.  She then went to the EEO Office and was told her 
complaint could not be resolved because it would create 
racial division since Sgt. W. was black and she was white.  
She states that she also attempted to discuss the matter with 
a military counselor, but the counselor belittled the notion 
of her rape.  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2008).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a diagnosis 
of PTSD - will vary depending upon whether the Veteran 
engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the Veteran engaged in combat with the enemy and 
her alleged stressor is combat-related, then her lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided her testimony 
is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 C.F.R. § 3.304(f)(1).  See 
also 38 U.S.C.A. § 1154(b);; 38 C.F.R. § 3.304(d); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

If, on the other hand, VA determines either that the Veteran 
did not engage in combat with the enemy or that she did 
engage in combat, but that the alleged stressor is not combat 
related, then her lay testimony, by itself, is insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain credible supporting evidence 
that corroborates her testimony or statements.  Cohen v. 
Brown, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).



The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In 
general, after-the-fact medical nexus evidence cannot be the 
sole evidence of the occurrence of the claimed stressor.  
Moreau, 9 Vet. App. at 396.  Corroboration does not require, 
however, "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  Rather, an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  For example, in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court held that a 
Veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.

Furthermore, medical opinions in cases of personal assault 
for PTSD are exceptions to the general rule discussed in 
Moreau that an opinion by a medical professional based on a 
post-service examination cannot be used to establish the 
occurrence of a stressor.  See Patton v. West, 12 Vet. App. 
272, 277 (1999).  See also 38 C.F.R. § 3.304(f)(3); VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).  
Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In these situations, it is not 
unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  The victims 
of this type of trauma may not necessarily report the full 
circumstances of it for many years after it occurred.  Thus, 
when a PTSD claim is based on a personal assault in service, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3); see also Patton, 12 
Vet. App. at 277 and YR v. West, 11 Vet. App. 393, 398-99 
(1998).  



Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

The Court has set a relatively low bar for interpreting a 
claim for PTSD as one involving a personal assault stressor 
for which the provisions of 38 C.F.R. § 3.304(f)(3) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (Veteran alleged that his sergeant kicked him down 
a set of stairs).  

The Court advised that the portions of the VA Adjudication 
Procedure Manual M21-1, Part III, paragraph 5.14c, provide 
"guidance on the types of evidence that may serve as 
'credible supporting evidence' for establishing service 
connection of PTSD which allegedly was precipitated by a 
personal assault during military service."  Patton, 12 Vet. 
App. at 277.  The Court held that the provisions in M21-1, 
Part III, 5.14(c), which address PTSD claims based on 
personal assault, are substantive rules that are the 
equivalent of VA regulations [indeed, this is now codified at 
38 C.F.R. § 3.304(f)(3)], and therefore, they bind VA 
decisions.  YR v. West, 11 Vet. App. at 398-99; Patton, 12 
Vet. App. at 272.



Moreover, VA itself has defined personal assault very broadly 
to include an event of human design that threatens or 
inflicts harm.  Examples of personal assault include rape, 
physical assault, domestic battery, robbery, mugging, 
stalking, and harassment.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-
1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) 
(Dec. 13, 2005).  

As a consequence, it is important to address and consider the 
applicability, or at least the potential applicability, of 
38 C.F.R. § 3.304(f)(3) in claims of entitlement to service 
connection for PTSD where the appellant describes any type of 
action or occurrence that could generally be described as 
constituting an "assault" or "harassment" during service, 
even if it is unclear whether the appellant is actually 
claiming PTSD based on that alleged assault or harassment.  

The Board is not disputing the Veteran has the required DSM-
IV diagnosis of PTSD, as this is evident in her treatment 
records.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
See also 38 C.F.R. § 3.304(f).  Indeed, a March 2001 Vet 
Center treatment letter and a January 2002 Vet Center 
treatment note confirm she has a diagnosis of severe PTSD due 
to her reported MST.  And Cohen indicates this diagnosis is 
presumably in accordance with DSM-IV, both in terms of the 
adequacy and sufficiency of the stressors claimed.

The determinative issue, then, is whether there is sufficient 
evidence for concluding the alleged MST stressor actually 
occurred during the Veteran's service, as she is alleging, 
since her PTSD diagnosis has been specifically linked to that 
purported sexual-assault stressor.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
And, unfortunately, it is in this critical respect that her 
claim for PTSD fails.  

It is indeed regrettable that the evidence of record in no 
way corroborates her claimed stressor.  She states that she 
sought treatment from a military counselor in Germany, but 
this is not documented.  Most importantly, her STRs are 
completely unremarkable for any complaint, treatment, or 
diagnosis of any sexual trauma or acquired psychiatric 
disorder during service, let alone PTSD, providing highly 
probative evidence against her claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  Her STRs reveal that she was pregnant 
from at least August 1989, so with conception dating back to 
mid-summer 1989.  She was discharged from activity duty in 
January 1990, under Chapter 8 Army Discharge regulations, for 
pregnant enlisted soldiers.  But importantly, she has never 
alleged that the pregnancy was in any way a result of her 
alleged prior sexual assault.  Rather, she indicates she 
"got pregnant in the fall of 1989" because she 
"unconsciously" knew she could get early release for this 
from the military.  See January 2001 supporting statement.

The Veteran also alleges behavioral changes that could signal 
a sexual assault occurred.  She claims that she deliberately 
failed many physical training (P.T.) tests to gain early 
release from active military duty, and also began to drink 
heavily.  Her SPRs do not confirm these changes, however.  
Although there are physical profiles limiting her running in 
March and April 1989, they appear to be for shin and rib pain 
(not because of mental stress from a prior sexual assault).  

Based on the Veteran's assertions that the Sgt. W. who 
assaulted her was previously disciplined for sexual 
misconduct, the AMC contacted the U.S. Army Judge Advocate 
General (JAG) Office.  But the JAG office could not verify 
any charges against Sgt. W. without a full name, which the 
Veteran could not provide.  

In a similar vein, the Veteran's SPRs also fail to document 
any complaints of sexual assault by her against any other 
Army personnel.  Her SPRs also do not mention any EEO office 
complaints or complaints of sexual assault filed with a 
military counselor or Captain S.  Therefore, these alleged 
actions in furtherance of her MST complaint remain 
uncorroborated.

So without credible supporting evidence that the claimed MST 
stressor actually occurred during her service, the Veteran 
fails to meet an essential requirement for service connection 
for PTSD.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD based on MST.  So there is no reasonable 
doubt to resolve in her favor, and her claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for PTSD due to MST is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


